COLLATERAL ASSIGNMENT

November 28, 2005

FOR VALUABLE CONSIDERATION, including but not limited to making funds available
for the purchase of natural gas supplies, the undersigned Corning Natural Gas
Corporation ("Assignor"), hereby assigns and transfers to Community Bank, N.A.
("Community Bank"), various rights in the assets contained in the Corning
Natural Gas Corporation ("CNGC") Rabbi Trust (the "Rabbi Trust") 23570, account
# 3110385 to its credit with Investors& Bank and Trust Company of Boston,
Massachusetts, which rights are further described herein and in a Security
Agreement between Assignor and Community Bank of even date herewith (the
"Security Agreement"). These assets shall be held by Assignee as collateral for
Assignee&s extension of credit in connection with Assignor&s purchase of natural
gas supplies for its customers in the ordinary course of Assignor&s business
operations, all in accordance with the provisions of the Security Agreement.

By its acceptance below, Community Bank agrees that, until such time as it may
otherwise dispose of such assets pursuant to the provisions of the Security
Agreement, it will make payments from such assets in accordance with the
provisions of any Schedule A hereto annexed (or as may hereafter be provided by
Assignor and accepted by Community Bank) and it will make or cause to be made
such sales and purchases of individual securities constituting the referenced
assets, as may be directed by Assignor, or the agent of Assignor which at the
present time is QCI Asset Management.

The Assignor hereby directs Investors& Bank and Trust Company of Boston,
Massachusetts to transfer the said assets to Community Bank.

The Assignor covenants, warrants and represents that it is the sole owner of the
assets hereby collaterally assigned, which are not encumbered in any way, and
that no approval or consent of any third party is required for the assignment
hereby made.

CORNING NATURAL GAS CORPORATION

 

By: /s/ Kenneth J. Robinson

Its Executive Vice President

 

 

<PAGE>

 

 

ACCEPTANCE

Community Bank accepts the foregoing assignment subject to the provisions
specified

above this 28th day of November, 2005.

Community Bank, N.A.

By /s/ J. David Clark

Its: Senior Vice President

State of New York)

County of Steuben) ss:



On this 28th day of November in the year 2005, before me, the undersigned
personally

appeared KENNETH J. ROBINSON, personally known to me or proved to me on the
basis

of satisfactory evidence to be the individual whose name is subscribed to the
within

instrument and acknowledged to me that he executed the same in his capacity, and
that

by his signature on the instrument, the individual, or the person upon behalf of
which he

individual acted, executed the instrument.

/s/ Richard P. Rossettie

Notary Public





Richard P. Rossettie

Notary Public

State of New York

Steuben County

#02RO4794833

Term Expires May 31st 2007

State of New York)

County of Steuben) ss:

On this 28th day of November in the year 2005, before me, the

undersigned personally appeared J. DAVID CLARK, personally known to me or proved
to

me on the basis of satisfactory evidence to be the individual whose name is
subscribed

to the within instrument and acknowledged to me that he executed the same in his

capacity, and that by his signature on the instrument, the individual, or the
person upon

behalf of which the individual acted, executed the instrument.

 

/s/ Richard P. Rossettie

Notary Public



Richard P. Rossettie

Notary Public

State of New York

Steuben County

#02RO4794833

Term Expires May 31st 2007

<PAGE>

 

 

 

Schedule A to Collateral Assignment

Date

Payee

Amount







January 2006

Edward Lewis

$22,200.00

July 2006

Kenneth J. Robinson

$28,000.00

 

 

 

 

<PAGE>